Donald Smith v. The State of Texas



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-452-CR





DONALD SMITH	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 158TH DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Donald Smith appeals from his conviction for failing to comply with sex offender registration requirements.  The trial court convicted Appellant upon his plea of no contest and sentenced him to three years’ confinement.  Appellant filed a timely notice of appeal.

The trial court’s certification filed in this court states that (1) this is a plea-bargain case, and therefore Appellant has no right to appeal; and (2) Appellant waived his right to appeal.  Accordingly, we informed Appellant’s counsel of record by letter on December 21, 2005, that this court could dismiss the appeal unless Appellant or any party showed grounds for continuing it.
(footnote: 2)  Appellant’s counsel responded, confirming that this case was disposed of through a plea bargain agreement and that Appellant waived his right to appeal as part of the plea bargain.  Appellant’s counsel offered no grounds for continuing the appeal.

Consequently, we dismiss this appeal.
(footnote: 3)


PER CURIAM

PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: April 27, 2006

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 25.2(a)(2), (d).


3:See
 
Tex. R. App.
 P. 25.2(d), 43.2(f).